PCIJ_AB_74_PhosphatesMarocco_ITA_FRA_1938-06-14_JUD_01_PO_01_FR.txt. 31

OPINION DISSIDENTE DU JONKHEER VAN EYSINGA

La requête italienne du 30 mars 1936, contre la recevabilité
de laquelle s'élèvent les six exceptions préliminaires françaises:
et, le cas échéant, les autres exceptions que, d’après les conclu-
sions françaises du 14 décembre 1936, la Cour pourrait juger à
propos d’y ajouter ou substituer, se dirige contre un état de
choses que le Gouvernement italien prétend être contraire à
certaines clauses de l’Acte général d’Algésiras du 7 avril 1906
telles qu’elles ont été modifiées sur la base de l’acceptation par
les Etats contractants d’Algésiras du Traité franco-allemand du
4 novembre 1911. La requête commence par mentionner les
articles pertinents des instruments diplomatiques précités ; elle
expose ensuite comment ces clauses ont été violées de trois
différentes manières, « agissements » que la requête caractérise
comme « fait illicite continué et permanent », et comme acca-
parement des phosphates marocains, accaparement qui, d’après
la demande principale italienne, serait contraire aux obligations
internationales du Maroc et de la France, et devrait de ce chef
être annulé avec toutes les conséquences qui en découlent.

La demande italienne s’explique par le fait que la gestion de
l'administration de l’Empire chérifien est, en grande partie,
déterminée d’une façon internationale et qu’une grande partie
de l’Empire se trouve placée sous protectorat français.

*

Le Maroc a été un Etat souverain à régime exterritorial, et
ce régime était entre autres caractérisé par un certain nombre
de conventions collectives dans lesquelles les Puissances inté-
ressées à l'Empire chérifien ont, ensemble avec celui-ci, réglé
les matières dont la réglementation était jugée opportune. On
peut citer sous ce rapport la Convention collective de Tanger
de 1865 concernant le phare du cap Spartel, ainsi que la
Convention de Madrid de 1880 relative entre autres aux
« protégés » au Maroc, et dont l’article 17 reconnaissait à toutes
les Puissances représentées à la Conférence de Madrid le traite-
ment de la nation la plus favorisée. C’est sur la base de cette
derniére clause que s’est réunie, en 1906, la Conférence d’Algé-
siras. L’Acte général d’Algésiras du 7 avril 1906 qui en est
résulté a doté le Maroc d’un régime qui couvre d’une sorte de
double internationalisation une partie importante de l’adminis-
tration de l’Empire chérifien. Double en effet, car, en premier

25
32 A/B 74 (PHOSPHATES DU MAROC). — OP. VAN EYSINGA

lieu, le statut du Maroc a une base internationale, savoir une
convention collective ; et, en second lieu, les clauses de l’Acte
d’Algésiras, qui prévoient la liberté économique sans aucune
inégalité, par conséquent la porte ouverte, se réalisent d’une
façon internationale, le Corps diplomatique à Tanger et des
commissions internationales jouant un grand réle dans leur appli-
cation. C’est ainsi que par exemple le dahir du 19 janvier 1914
portant réglementation pour la recherche et l'exploitation des
mines dans la zone du protectorat français de l'Empire chéri-
fien, dahir qui contient des clauses spéciales pour la recherche
et l'exploitation des phosphates, a été établi sur la base de
tractations internationales.

En 1912, le statut international de l’Empire chérifien a subi
une modification importante. Les Puissances ont alors accepté
la prépondérance française, à condition toutefois qu'aucune
atteinte ne fût portée au principe de la porte ouverte. La
prépondérance française a pris corps dans la Convention franco-
marocaine de protectorat du 30 mars 1912, à laquelle les Puis-
sances furent sollicitées d’adhérer.

I s'ensuit que le régime du protectorat marocain est plus com-
pliqué que là où un seul État colonisateur se trouve en face d’un
État protégé. En effet, de nombreuses clauses de l’Acte d’Algé-
siras ont continué depuis 1912 à être de droit, comme M. Basdevant
Ya montré dans sa belle étude « Die Entwickelung der Marokko-
Frage» (Jahrbuch des Volkerrechts, I, 1913, pp. 742 et sqq.).
Abstraction faite de.la zone espagnole et de la zone de Tanger,
on se trouve en présence d’un Etat dont le statut internatio-
nal est grandement déterminé par des conventions collectives
et qui se trouve sous la protection d’un des Etats contrac-
tants de ces conventions.

La Convention de protectorat franco-marocaine de 1912 pré-
voit que tout ce qui regarde les relations entre l'Empire chéri-
fien et les Puissances étrangères sera de la compétence de la
France. Il paraît résulter de cet état de choses que, tout en
distinguant entre d’une part les intéréts et les obligations inter-
nationales du Maroc et d’autre part ceux de la France (voir
également le Mémoire italien, p. 59, par. 44, dernier al.), la
requête italienne vise seulement la France, laquelle, aux termes
de la requête même, a à supporter une double responsabilité :
responsabilité indirecte lui revenant en tant qu’Etat protecteur
du Maroc, et responsabilité personnelle et directe découlant
d'actes accomplis par les autorités françaises ou avec leur colla-
boration, en vue d'intérêts purement français. La France n’a
pas formulé d’objection à ce sujet, sauf, peut-être, lorsque
l'agent. français a dit: « Je ne m'arrête pas non plus à la
prétention de faire exercer par le Gouvernement de la Répu-
blique, à l'égard de ces actes » (tous les actes que la France

26
33 A/B 74 (PHOSPHATES DU MAROC). — OP. VAN EYSINGA

et le Maroc ont accomplis en vue de l’accaparement des phos-
phates, à savoir les actes constitutifs du monopole et du cartel,
la décision de 1925 refusant à Tassara la qualité d’inventeur,
et les autres actes incompatibles avec le rétablissement de la
liberté économique pour les phosphates du Maroc), « une
compétence d’annulation qu’il ne posséde pas, que le régime de
protectorat, reconnu par le Gouvernement italien, ne lui permet

pas d’exercer. » (Exposés oraux, I, p. 101.)

ok

Comme il a déja été relevé, la demande principale italienne
porte contre une série d’« agissements » indiqués dans la
requéte et constituant un « fait illicite continué et permanent »:
J« accaparement des phosphates marocains » Cet accapare-
ment, d’aprés la requéte italienne, met en jeu la responsa-
bilité internationale de la France, et ceci sous trois aspects
différents. En premier lieu, l'établissement du monopole des
phosphates serait contraire au principe de la porte ouverte
contenu dans l’Acte d’Algésiras ainsi qu’à son article 112, qui
prévoit des concessions pour les mines, minières et carrières;
ensuite, la décision du Service des Mines du 8 janvier 1025
contre les intéressés italiens serait entachée d’excés de pouvoir
et de détournement de pouvoir; et, troisièmement, les entraves
auxquelles les intéressés italiens se sont heurtés lorsqu'ils ont
tâché de faire révoquer la décision du Service des Mines consti-
tueraient un véritable déni de justice.

*%

Dans la dernière de ses six exceptions préliminaires, celle
que la Cour a retenue, la France objecte à la requête italienne
que le différend dont l'Italie a saisi la Cour s’est élevé au
sujet de situations et de faits antérieurs au 7 septembre 1031
et que, dès lors, il échappe à la juridiction obligatoire de la
Cour; partant, la requête italienne serait irrecevable. Cette
exception préliminaire nie la compétence même de la Cour.

Savoir si, oui ou non, la juridiction obligatoire de la Cour
existe dans la présente affaire, revient à savoir si le différend
italo-français rentre dans le cadre de la déclaration française
du 19 septembre 1929. Il y a lieu d’observer que, sous ce
rapport, la France ne base pas son raisonnement sur la décla-
ration italienne du 9 septembre 1929; d’ailleurs, le libellé de
cette déclaration ne paraitrait pas s’y prêter.

27
34 A/B 74 (PHOSPHATES DU MAROC). — OP. VAN EYSINGA

D'après la déclaration française, la Cour est compétente pour
« tous les différends qui s’éléveraient après la ratification de la
présente déclaration au sujet des situations ou des faits posté-
rieurs à cette ratification ». Pour arriver à une décision en ce
qui regarde la sixième exception préliminaire française, il s’agit
donc d'interpréter les mots cités. Abstraction faite d’un détail
particulier à la déclaration française, — des situations ou des
faits au lieu de de, détail qui ne paraît pas avoir d’impor-
tance, — les mots cités se trouvent dans un grand nombre de
déclarations analogues; pour la première fois, ils ont figuré
dans celle de la Belgique (25 sept. 1925).

Par « différend », la déclaration française vise des différends
entre États et non par exemple le différend entre les intéressés
italiens et les autorités du Maroc, différend qui est un des
« faits générateurs » — terme souvent employé dans cette affaire
— du différend italo-français, dont celui-ci est « né » — terme
également souvent employé. Il faut se garder de mêler ces
deux sortes de différends, et, dams cet ordre d'idées, il est bon
de rappeler que le différend italo-français qui actuellement se
trouve devant la Cour ne s’est pas élevé avant le 16 juin 1933,
date à laquelle l'Italie a pris fait et cause pour ses ressortissants.

D'autre part, le différend italo-français s’est élevé « après la
ratification de la présente déclaration ». Ces derniers mots, dans
le contexte de la déclaration française, se réfèrent à la ratifi-
cation française dont l'instrument a été déposé le 25 avril 1931. Et
même si l’on voulait appliquer ici, par le jeu de la réciprocité,
la date du dépôt de l'instrument de la ratification italienne,
savoir le 7 septembre 1931, il n’en resterait pas moins vrai
que le différend s’est élevé « après la ratification de la présente
déclaration », ratification qui est nécessairement antérieure à la
date du dépôt de l'instrument de ratification.

La question de savoir si la Cour est compétente pour connaître
de la présente affaire dépend donc, en dernière analyse, des
mots suivants de la déclaration française : « au sujet des situa-
tions ou des faits postérieurs à cette ratification ». Ces mots
démontrent que la déclaration distingue d’une part les situa-
tions, et d’autre part les faits au sujet desquels les différends
doivent s'élever pour être de la compétence de la Cour.

La conclusion de la requête sous 4) porte que l’accaparement
des phosphates marocains effectué par étapes, de 1920 à 1934,
au profit d'intérêts français, est contraire aux obligations inter-
nationales du Maroc et de la France et doit être annulé de ce
fait avec toutes les conséquences qui en découlent. La demande
vise, comme il a été indiqué plus haut, une série d’« agissements »,
formant et illustrant ensemble le nouveau régime phosphatier
du Maroc et que la requête caractérise comme un fait illicite
continué et permanent. Cette continuité et permanence de

28
35  A/B 74 (PHOSPHATES DU MAROC). — OP. VAN EYSINGA

quelque chose d’illicite constitue bien une situation, et c’est
bien au sujet de cette situation que le différend italo-français
s'est élevé. Il suffit de constater que cette situation, que FItalie
prétend être en contradiction avec l’Acte général d’Algésiras, a

existé postérieurement à la « ratification », pour conclure que
la Cour est compétente pour connaître du différend.

On a dit que la déclaration française limite la juridiction
obligatoire de la Cour aux différends qui sont #és de situations
ou de faits postérieurs à la ratification (Exposés oraux, II,
p. 338), et dans le même ordre d’idées on a estimé que la décla-
ration française donne lieu à rechercher « les faits générateurs
du différend », faits qui seraient antérieurs à la ratification.
L'idée que la déclaration française ne soumet à la juridiction
obligatoire de la Cour que les différends qui sont nés de situa-
tions ou de faits postérieurs à la ratification se retrouve déjà
dans le titre du paragraphe ITI des Exceptions préliminaires
frangaises, page 81, titre qui, du reste, ne mentionne pas les
situations et qui a la teneur suivante: « Différend né de faits
antérieurs à l’acceptation de la juridiction obligatoire ».

Tl y a lieu de remarquer à ce sujet que cette tentative de
restreindre la portée de la déclaration française introduit dans
le libellé de celle-ci quelque chose qui ne s’y trouve pas. La
déclaration française accepte la juridiction de la Cour pour
« tous les différends qui s’éléveraient .... au sujet des situations
... postérieures à cette ratification ». Eh bien, un différend qui
« s'élève au sujet des situations postérieures à telle date » est
autre chose qu'un différend dont les faits générateurs sont posté-
rieurs à celte date, qu'un différend qui est né d’une situation posté-
rieure à la même date. En voulant interpréter la déclaration
française de cette façon, on en limite la portée d’une façon qui
ne s'accorde guère avec la formule plus générale de la déclaration
« au sujet » de situations postérieures à la date critique.

Il s'ensuit que j'estime non fondée la sixième exception préli-
minaire française.

Le présent exposé n'entre pas dans une appréciation des
autres exceptions préliminaires formulées ou entrevues par les
conclusions françaises du x14 décembre 1936.

J'ajoute que, en ce qui concerne la forme donnée à l'arrêt,
je ne peux pas me rallier à la suppression de l'exposé des
faits que la Cour a eu jusqu’à présent Vhabitude d’inclure dans
ses avis consultatifs et dans ses arrêts, que ceux-ci tranchent le
fond d’une affaire ou se rapportent à une exception préliminaire.

(Signé) v. EYSINGA.

29
